Citation Nr: 1107823	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO. 09-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1975 
and from April 1980 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

VA has received additional evidence and argument from the Veteran 
after issuance of the most recent supplemental statement of the 
case in March 2010. This newly received evidence either pertains 
to a claim for service connection for posttraumatic stress 
disorder (PTSD), referred to the RO in the paragraph directly 
below, or to the extent it is relevant to the severity of the 
Veteran's hypertension, consists of medical evidence duplicative 
of what was in the claims file at the time of issuance of a March 
2010 statement of the case. Further, because the Veteran has 
failed to appear for a VA examination without good cause, there 
is no reasonable possibility that any newly received evidence 
could substantiate the claim, and there is therefore no prejudice 
to adjudication of the claim for a rating in excess of 10 percent 
for hypertension at this time. See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 3.655 (claim for increase to be denied 
where Veteran fails to appear for VA examination without showing 
of good cause). Moreover, the Board notes that the newly received 
evidence was received with a written waiver of initial 
consideration by the RO, signed by the Veteran's then-
representative in August 2010. See 38 C.F.R. § 20.1304(c).

The Veterans representative withdrew from representation of the 
Veteran prior to certification of this appeal to the Board. In a 
January 2011 letter the Board afforded the Veteran the 
opportunity to obtain representation before the Board; the 
Veteran did not reply to the Boards letter.

The issue of entitlement to service connection for PTSD 
has been raised by the Veteran in correspondence received 
in June 2008, February 2009, and March 2010, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 


FINDING OF FACT

The Veteran failed to appear for a VA examination in April 2007, 
scheduled in connection with currently appealed claim for an 
increased rating for hypertension, and has not demonstrated good 
cause for his failure to appear for the examination.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for hypertension 
is denied for failure to report for a scheduled VA examination 
without good cause. 38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will find that the Veteran failed to appear for a VA 
examination scheduled in April 2007 for the purpose of 
adjudication of his claim for a rating in excess of 10 percent 
for hypertension. The Board will further find that the Veteran 
has not provided good cause for failing to appear for the VA 
examination. As a result the Board is directed by VA regulations 
to deny the appealed claim for an increased rating for 
hypertension. See 38 C.F.R. § 3.655.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R."); and 
the precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's 
statement of reasons and bases for its findings and conclusions 
on all material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction; the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In April 2007, prior to initial adjudication of the Veteran's 
increased rating claim in August 2007, the Veteran was provided 
VCAA notice with respect the claim for a rating in excess of 10 
percent for hypertension. The April 2007 letter explained the 
evidence necessary to substantiate the claim for increased rating 
and also informed him of his and VA's respective duties for 
obtaining evidence. In addition, the April 2007 VCAA notice 
letter from VA explained how a disability rating is determined 
for a service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-491 (2006). The Veteran was afforded additional, more 
detailed VCAA notice, beyond what was required by law, in June 
2008, and the case was readjudicated on multiple occasions since 
that time, rendering any perceived prior deficiency in notice no 
more than harmless, nonprejudicial error. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). VA's duty to notify is 
therefore satisfied in this matter.

As to VA's duty to assist, VA has obtained VA records of 
treatment and scheduled the Veteran for a VA compensation 
examination for the purpose of ascertaining the current severity 
of his hypertension for VA rating purposes. The Veteran did not 
appear for the examination in April 2007. As will be discussed at 
greater length below, the Veteran did not provide good cause for 
his failure to appear for the April 2007 VA examination. 
Accordingly, under applicable VA regulations the matter on 
appeal, which is a claim for increase, shall be denied. See 38 
C.F.R. § 3.655. There is therefore no reasonable possibility that 
any additional development or assistance in development of the 
claim would substantiate the claim. Accordingly, any perceived 
failure in the duty to assist the Veteran in the development of 
his claim is no more than harmless, non-prejudicial error.
  

Merits of the Claim

The provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations. That 
regulation at (a) provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken. At (b) the 
regulation provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. However, when the examination is scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied. (Emphasis added.)

38 C.F.R. § 3.655 states that "[e]xamples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc."

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

In June 2004 the Board denied a prior claim from the Veteran for 
a rating in excess of 10 percent for hypertension. That decision 
is final. See 38 U.S.C.A. § 7104.

The current claim for increase, for a rating in excess of 10 
percent for hypertension, was received from the Veteran in March 
2007.

The Veteran was scheduled for a VA examination on April 23, 2007, 
in connection with his claim for an increased rating for 
hypertension. VA Medical Center (VAMC) documentation dated on 
April 19, 2007, indicates that the Veteran contacted the VAMC and 
informed it that he had no transportation and no money, and could 
not come in for a scheduled April 23, 2007, compensation and 
pension examination. The documentation further states that "he 
will contact RO about his future availability." 

In correspondence dated April 17, 2003, and received by the RO on 
April 23, 2007, the Veteran wrote that "[i]t should be known 
that I cancel my compensation and pension examination for the 
reasons of transportation, distance, and no money. I haven't been 
employed in over five years. Go forward with my appeal with what 
you have."

In the appealed rating decision dated in August 2007, the RO 
denied the Veteran's claim for a rating in excess of 10 percent 
for hypertension. The rating decision, which was attached to 
August 2007 letter notifying the Veteran of the decision, 
informed the Veteran that he failed to report for a VA 
examination scheduled at a VA outpatient clinic on April 23, 
2007, and that evidence expected from this examination that might 
have been material to his claim could not be considered.

The Veteran was informed of these same facts in a statement of 
the case issued in January 2009. The statement of the case 
included recitation of 38 C.F.R. § 3.655, which provides in 
pertinent part that when a claimant fails without good cause to 
appear for a VA examination scheduled in conjunction with a claim 
for increase the claim shall be denied.

The Board notes that the Veteran has identified a lack of money 
and a lack of transportation as reasons for his failure to appear 
for the scheduled VA examination. The Board finds the Veteran not 
credible in these assertions. The Veteran notified the RO and 
VAMC of the fact that he would not appear for the VA examination 
days in advance, leaving time for him to plan to attend the 
examination. Moreover, the Veteran attended VA treatment sessions 
on many occasions in 2006, 2007, and 2008, including in June 
2006, July 2006, August 2006, March 2007 (including for treatment 
for hypertension), April 2007 itself (for a liver ultrasound), 
October 2007, December 2007, March 2008, January 2008, November 
2008, and December 2008. In the Board's view, these facts are 
highly persuasive evidence that the Veteran's assertion that he 
could not appear for an examination in April 2007 and did not 
have the transportation or money for rescheduling of the VA 
examination is wholly and entirely not credible. The fact that 
the Veteran is able to attend VA treatment appointments as needed 
renders his assertion that he cannot attend one VA examination 
appointment not believable, as the two types of appointment would 
require essentially the same finances and transportation. As 
such, the Board finds that the Veteran has not provided good 
cause for his failure to appear for a VA examination on April 23, 
2007, or for his assertion that he could not reschedule the 
examination.

Because the Veteran failed to appear for the April 23, 2007, VA 
examination without a showing of good cause, VA regulations 
provide that the Veteran's claim for increase shall be denied. 
See 38 C.F.R. § 3.655. Accordingly, a rating in excess of 10 
percent for hypertension is not warranted.

Because the preponderance of the evidence indicates that the 
Veteran is not credible in his assertion as to why he could not 
attend or reschedule the VA examination, it is also shown by a 
preponderance of the evidence that he has not provided good cause 
for his failure to appear for the examination. As such, the 
benefit of the doubt is not for application in resolution of this 
determinative finding of fact in the instant appeal. See Alemany 
v. Brown, 9 Vet. App. 518 (1996). 



ORDER

Entitlement to a rating in excess of 10 percent for hypertension 
is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


